DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed 1/21/2020 has been received and entered.  Claims 12-19 are pending, all of which have been considered on the merits.

Claim Interpretation
	Amnion-derived Cellular Cytokine Solution (ACCS) is defined in the specification as “conditioned medium that has been derived from AMP cells” (¶0031 of as-filed spec).
	Definitions for AMP cells and ECS cells are set forth in ¶0026 and 0027 of the as-filed specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sing (US 2011/0158958).
Sing discloses compositions for treating ophthalmic disorders, diseases and injuries.  Specifically, Sing disclose amnion-derived cellular cytokine solution (ACCS) for treatment (See ¶0016). In Example 7 Sing disclose administering ACCS to animals following PRK (See ¶0137). 
	Regarding claims 12, 16 and 19: PRK involves use of excimer lasers, which are a form of UV lasers.  PRK lasers reshape the cornea, thus they necessarily create laser-induced wounds on the cornea.  Administration of ACCS following PRK for purpose of wound treatment will inherently reduce the extent of laser-induced tissue burns, comprising applying a therapeutically effective amount of ACCS to the tissue following laser exposure.  The tissue is eye tissue.
	Regarding claim 14: The ACCS is administered to the eye, and thus is intraocular administration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Sing (US 2011/0158958).
	The teachings of Sing are set forth above.  Sing anticipates claims 12, 14, 16 and 19.
	Regarding claim 15: Regarding timing of application of the ACCS to the eye, Sing exemplify administration of the ACCS following PRK.  Example 7 does not recite how long after PRK the ACCS is administered.
	However, Sing at ¶0118 teach that the timing of administration of the ACCS can be modified based on the type and severity of the ophthalmic disorder being treated.  Sing teach the ACCS is preferably administered as soon as possible after the disorder is diagnosed.  In the case of scheduled PRK treatment, it would have been prima facie obvious to apply the ACCS immediately following surgery, as the surgery creates the wounds. 

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanzi et al (Plastic and Reconstructive Surg, 2003), in view of Smith et al (US 2007/0231297).
	Tanzi et al disclose cutaneous laser resurfacing for cosmetic purposes.  Tanzi et al teach such suitable lasers for such resurfacing include CO2 and Er:YAG.  Both function on principles of selective thermolysis, resulting in controlled vaporization of epidermal cells.  Both cause residual thermal injury in the dermis.  The thermal injury in the dermis initiates collagen shrinkage and remodeling (See Pg 1524, col. 1-2).  Following treatment, a period of re-epithelialization is required for the wounded skin.  Side effects of erythema, inflammation and hyperpigmentation may occur (See Discussion, Pg 1527-1528). 
	Overall, Tanzi et al teach using CO2 lasers (gas lasers) or Er:YAG lasers (solid-state lasers) to resurface skin for cosmetic purposes.  The lasers cause laser-induced tissue burns on the skin.  The skin must re-epithelialize to heal.
	Tanzi et al does not teach application of ACCS to the skin following exposure to the lasers.
	Smith et al teach use of ACCS to accelerate wound healing in a patient in need thereof (See ¶0014, 0062). Smith et al teach the wounds to be treated can be a thermal wound (See ¶0055, 0062-0063).  Smith et al teach the ACCS can be applied to help reducing incidence of scarring after surgery.  The ACCS can be applied before, during and/or after surgery (See ¶0019).  Smith et al particularly disclose topically administering ACCS to a wound in need of treatment (See ¶0062).  
	In Example 3, Smith et al teach applying ACCS to thermal skin wounds and report that the ACCS accelerated the rate of re-epithelialization, accelerates collagen synthesis and deposition in the wound bed, and speeds up regain of tissue tensile strength (See ¶0150). 
	Smith et al does not specifically teach treatment of laser-induced thermal wounds (burns).

	Regarding claims 12-14 and 16-19: As of the effective filing date of the instant application, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of Tanzi et al to involve topically applying the ACCS of Smith et al before, during and/or after the laser resurfacing procedures.  The laser skin resurfacing procedures of Tanzi et al read on laser-induced tissue burns, specifically on the skin, and may specifically be performed on acne scarred skin.  One would have been motivated to do so in order to accelerate healing time and skin regeneration following laser skin resurfacing treatment.  Specifically, Tanzi et al teach the laser resurfacing treatments create wounds on the skin.  Only upon regeneration of epidermis and remodeling of dermal tissue does the skin appearance improve.  The downtime associated with healing is a side effect.  The ACCS solution of Smith et al accelerates wound healing, particularly the rate of re-epithelialization, accelerates collagen synthesis and deposition and hastens regain of tissue tensile strength.  All of these features are desired in recovery from laser skin resurfacing.  Topical application of the ACCS of Smith et al to skin either before, during or after laser skin resurfacing would have been expected to extoll all disclosed benefits on the resurfaced skin, thereby improving the cosmetic effect.  One would have had a reasonable expectation of success because Smith et al teach the ACCS is suitable for application to wounds, and more generally as a cosmetic, so its able to extoll its benefits on skin in any condition. 
	Regarding claim 15: Smith et al teach the ACCS can be applied before, during or after surgery.  Selection of application within 90 minutes would have been a matter of routine optimization/experimental design.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633